Citation Nr: 0012025	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  96-50 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected bilateral hearing loss, currently evaluated as 10 
percent disabling.  

2.  Entitlement to an increased rating for the service-
connected tinnitus, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to an increased rating for the service-
connected chronic bronchitis, currently evaluated as 30 
percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from September 1961 to 
September 1964 and from October 1964 to November 1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1996 rating decision by the RO.  



FINDINGS OF FACT

1.  VA audiometric testing shows that the veteran has Level 
XI hearing in the right ear and Level I hearing in the left 
ear.  

2.  The veteran's tinnitus is shown to be manifested by no 
more than persistent ringing in both ears.  

3.  The service-connected chronic bronchitis is shown to be 
manifested by chronic cough with yellow sputum and shortness 
of breath, but more than moderately severe disablement is not 
demonstrated; pulmonary function tests indicated a FVC of 72 
percent of the predicted, a FEV-1 of 76 percent of the 
predicted, a FEV-1/FVC of 84 percent of the predicted and 
DLCO of 58 percent of the predicted.  




CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for the veteran's service-connected bilateral 
defective hearing have not been met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.7, 4.85, 
4.87 including Diagnostic Code 6100 (1999).  

2.  The claim for an increased rating in excess of 10 percent 
for the service-connected tinnitus must be denied.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.321, 4.87 including Diagnostic Code 6260 (1999).  

3.  The criteria for the assignment of a rating in excess of 
30 percent for the service-connected chronic bronchitis have 
not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. § 4.1, 4.7, 4.97 including Diagnostic 
Code 6600 (1996); 4.97 including Diagnostic Codes 6600 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

Historically, the Board notes that the veteran was originally 
granted service connection for bilateral hearing loss and 
bronchitis in June 1971.  At that time, non-compensable 
ratings were assigned for those service-connected 
disabilities.  In a September 1978 rating action, the RO 
assigned an increased rating of 10 percent for the service-
connected bronchitis.  

Thereafter, the veteran was granted service connected for 
tinnitus with a 10 percent rating assigned, effective in May 
1978.  

In May 1995, the veteran submitted increased rating claims 
for the service-connected bilateral hearing loss, tinnitus 
and chronic bronchitis.  

Thereafter, in January 1997, the RO increased the rating to 
30 percent for the service-connected chronic bronchitis.  The 
Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that a rating decision 
issued subsequent to a notice of disagreement which grants 
less than the maximum available rating does not "abrogate 
the pending appeal."  AB v. Brown, 6 Vet.App. 35, 38 (1993).  
Consequently, the matter of an increased rating for chronic 
bronchitis remains in appellate status.  

The veteran was afforded a VA audiometric examination in 
April 1996.  The examiner noted that the veteran was examined 
previously in 1991, and at that time, the veteran had mild 
sensorineural hearing loss at 250 Hz to 2000 Hz, sloping to 
severe to profound sensorineural hearing loss at 3000 to 8000 
Hz in the right ear; and normal hearing at 250 Hz to 2000 Hz 
sloping to essentially moderate sensorineural hearing loss at 
4000 to 8000 Hz in the left ear.  During the April 1996 
examination, the veteran complained of severe tinnitus.  

On the authorized audiological evaluation in April 1996, pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
       
65
80
90
105
LEFT
25
35
40
50

The average of the pure tone thresholds, in decibels, was 85 
in the right ear and 38 in the left ear.  Speech audiometry 
revealed speech recognition ability of 0 percent in the right 
ear and of 96 percent in the left ear.  Based on the results, 
the examiner noted moderate sloping to profound sensorineural 
hearing loss in the right ear.  Speech recognition could not 
be tested because the veteran could not tolerate stimuli at 
100 dB HL.  In the left ear, mild to moderate sensorineural 
hearing loss was noted.  Speech recognition score was 
considered excellent in the left ear.  The examiner noted 
that the results indicated a significant change since the 
last evaluation in 1991.  

The veteran was also afforded VA bronchial examinations in 
April 1996.  Complaints in April 1996 included chronic cough 
productive of yellow sputum, shortness of breath, 
intermittent wheezing with overexertion, intermittent chest 
pain, intermittent nasal discharge and unsteady gait.  
Objective findings on examination included normal contour and 
expansion of the chest, and lungs clear to auscultation.  
Diagnosis was that of chronic bronchitis.  Pulmonary function 
test results were not reported.  

In October 1996, the veteran was afforded another VA 
bronchial examination.  The veteran continued to complain of 
chronic cough with yellow sputum and shortness of breath 
after two flights.  Pulmonary function test results were 
reported as being a FVC of 3.5 l or 72 percent of the 
predicted; FEV-1 of 2.95 l or 76 percent of the predicted; 
FEV-1/FVC of 84 percent; and markedly decreased DLCO.  The 
report referable to the testing showed that the DLCO was 58 
percent of predicted.  Diagnosis was that of history of 
chronic bronchitis and mild restrictive dysfunction on 
pulmonary function study.  

VA outpatient treatment reports from 1995 indicate that the 
veteran sought treatment for hearing loss and tinnitus on 
several occasions.


II.  Analysis

The veteran's claims as to these issues are well grounded 
within the meaning of 38 U.S.C.A. § 5107 (West 1991).  That 
is, the Board finds that he has presented plausible claims.  
The Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).  

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations indicated in the 
recent medical findings with the criteria in the VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (1999).  

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review the recorded history of a disability should 
be conducted to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). Although the Board has thoroughly reviewed all 
medical evidence of record, the Board will focus on the most 
recent medical findings regarding the veteran's hearing loss, 
tinnitus, and chronic bronchitis.  


A.  Bilateral Hearing Loss 

As noted, the veteran contends that his bilateral hearing 
loss is more disabling than currently evaluated.  

The VA has changed the regulations pertaining to the 
evaluation of hearing loss during the course of the veteran's 
appeal.  These changes became effective on June 10, 1999.  
When a law or regulation changes after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  The RO has not had the opportunity to evaluate 
the veteran's claim under the new regulations.  However, in 
this case, the Board believes that a remand to afford the RO 
an opportunity to review the veteran's claim is not 
necessary.  The pertinent regulations do not contain any 
substantive changes that affect this particular case, but 
generally add certain provisions that were already the 
practice of the VA. 38 C.F.R. § 4.85 (1999).  The frequencies 
used for the evaluation of hearing loss, the percentage of 
speech discrimination used for the evaluation of hearing 
loss, and the tables used to determine the level of hearing 
impairment and the disability evaluation of each level of 
hearing impairment have not been changed.  The veteran has 
already been afforded the hearing tests required by the new 
regulations, and these were used by the RO in the evaluation 
of his claim.  Therefore, the Board is able to evaluate this 
claim under the new regulations without prejudice to the 
veteran, and will proceed with consideration of the appeal.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on the organic impairment 
of hearing acuity as demonstrated by the results of speech 
discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry test in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected hearing loss, the revised rating schedule 
establishes 11 auditory acuity levels, designated Level I for 
essentially normal acuity, through Level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Codes 6100-6110 (in 
effect prior to June 10, 1999).  

Disability evaluations for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann v. Principi¸ 3 Vet. App. 345 
(1992).  As noted above, based on the results of the most 
recent authorized audiological evaluation, the Board notes 
that 38 C.F.R. § 4.87, Table VI (1999) provides for a level 
XI for the veteran's right ear with an average puretone 
decibel loss of 85 decibels and a speech recognition ability 
of 0 percent and for a level I for his left ear with average 
puretone decibel loss of 38 decibels at a speech recognition 
ability of 96 percent.  Application of Table VII provides for 
the assignment of a 10 percent evaluation based on the 
current findings.  Considering these findings, a higher 
evaluation is not warranted.  38 C.F.R. Part 4, § 4.85, 4.87, 
4.87a, Diagnostic Code 6100 (1999).  

Under the regulations in effect on June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test, as it was in this case.  Examinations are to 
be conducted without the use of hearing aids.  As in the old 
regulations, to evaluate the degree of disability from 
defective hearing, the rating schedule establishes 11 
auditory acuity levels from Level I for essentially normal 
acuity through Level XI for profound deafness.  These are 
assigned based on a combination of the percent of speech 
discrimination and the puretone threshold average, as 
contained in a series of tables within the regulations.  The 
puretone threshold average is the sum of the puretone 
thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by 
four.  The evaluation of this disability under this method 
does not provide a basis to increase the veteran's disability 
compensation, as the schedular criteria are the same.

The Board recognizes that the veteran's hearing loss has 
increased in severity since 1991.  However, the veteran's 
hearing loss has not worsened to a level which would warrant 
a rating in excess of 10 percent disabling.  


B.  Tinnitus

A 10 percent evaluation is assigned for persistent tinnitus 
which results from head injury, concussion, or acoustic 
trauma.  38 C.F.R. § 4.87a, Diagnostic Code 6260 (1999).  The 
RO has assigned a 10 percent rating for this disability under 
Diagnostic Code 6260.  This is the maximum rating as provided 
by the Rating Schedule for tinnitus manifested by persistent 
ringing in both ears.  

Therefore, absent competent evidence showing an unusual or 
exceptional disability picture manifested by frequent periods 
of hospitalization or marked interference with employment, 
the claim for increase must be denied by operation of law.  



C.  Chronic Bronchitis

The veteran contends that the service-connected chronic 
bronchitis is more severe than is represented by the 
currently assigned 30 percent evaluation.  

The Board notes that during the pendency of the veteran's 
appeal, a revised rating schedule for bronchitis became 
effective on October 7, 1996.  In Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), the Court held, in pertinent part, that 
where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  

Under the old criteria of 38 C.F.R. § 4.97 including 
Diagnostic Code 6600 (1996), a noncompensable rating was 
warranted for mild, chronic bronchitis with slight cough, no 
dyspnea and few rales; a 10 percent rating was warranted for 
moderate chronic bronchitis with considerable night or 
morning cough, slight dyspnea on exercise and scattered 
bilateral rales; a 30 percent evaluation was warranted for 
moderately severe chronic bronchitis with persistent cough at 
intervals throughout the day, considerable expectoration, 
considerable dyspnea on exercise, rales throughout the chest 
and beginning chronic airway obstruction; a 60 percent rating 
was warranted for severe chronic bronchitis with severe 
productive cough and dyspnea on slight exertion and pulmonary 
function tests indicative of severe ventilatory impairment; 
and a 100 percent rating was warranted for pronounced chronic 
bronchitis with copious productive cough and dyspnea at rest, 
pulmonary function testing showing a severe degree of chronic 
airway obstruction and symptoms of associated severe 
emphysema or cyanosis and findings of right sided heart 
involvement.  

The general rating formula for bronchitis under the new 
criteria is as follows: A 10 percent evaluation requires a 
FEV-1 of 71- to 80-percent predicted; or FEV-1/FVC of 71 to 
80 percent; or DLCO (SB) 66- to 80-percent predicted.  A 30 
percent evaluation is for assignment on showing of FEV-1 of 
56- to 70-percent predicted; or FEV-1/FVC of 56 to 70 
percent; or DLCO (SB) 56- to 65- percent predicted.  A 60 
percent evaluation requires a FEV-1 of 40- to 55-percent 
predicted; or FEV-1/FVC of 40 to 55 percent; or DLCO (SB) of 
40- to 55- percent predicted; or maximum oxygen consumption 
of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 
percent rating is assigned for FEV-1 less than 40 percent of 
predicted value; or FEV- 1/FVC less than 40 percent; or DLCO 
(SB) less than 40-percent predicted; or maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption; or cor 
pulmonale (right heart failure); or right ventricular 
hypertrophy; or pulmonary hypertension (shown by Echo or 
cardiac catheterization); or episode(s) of acute respiratory 
failure; or requires outpatient oxygen therapy. 38 C.F.R. § 
4.97, Diagnostic Code 6600 (1999).  

The Board notes that the RO, in its February 1997 
supplemental statement of the case, addressed the application 
of the newer rating criteria.  The RO found that the veteran 
was entitled to a 30 percent evaluation.  Specifically, the 
most recent medical evidence shows that pulmonary function 
tests results revealed a FVC of 72 percent of the predicted; 
a FEV-1 of 76 percent of predicted; a FEV-1/FVC of 84 
percent; and a DLCO of 58 percent of predicted.  Impression 
was that of mild restrictive dysfunction with markedly 
decreased DLCO.  

Comparing these pulmonary function test results to the rating 
criteria, the Board finds that the service-connected chronic 
bronchitis does not warrant a rating higher than 30 percent.  
Moreover, the veteran is not entitled to a rating in excess 
of 30 percent as his test results do not show an FEV-1 of 40 
to 55 percent predicted; FEV-1/FVC of 40 to 55 percent; DLCO 
of 40 to 55 percent predicted; or maximum oxygen consumption 
of 15 to 20 ml/kg/min (with cardiorespiratory limit).  
Clinical findings reflective of more than moderately severe 
disablement also are not demonstrated by the record.  






ORDER

An increased rating for the service-connected bilateral 
hearing loss is denied.  

The claim for an increased rating for the service-connected 
bilateral tinnitus is denied.  

An increased rating for the service-connected chronic 
bronchitis is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

